DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 13, 20: Claims 1,13,20 recite, “obtaining, by the image sensor, a second image of the scene while the illumination component is set to a pre-flash state; generating a foreground estimation of the scene based on relative brightness differences of pixels of the first image and pixels of the second image; generating a delta luminosity histogram based on the foreground estimation; determining one or more illumination control parameters for the illumination component for a third image of the scene that satisfy a foreground- background balance criterion based on the delta luminosity histogram; and obtaining, by the image sensor, the third image of the scene while the illumination component is set to an active state in accordance with the one or more illumination control parameters.” It is not clear where in the written description the recited claims are. The written description of the instant application discloses ambient image and strobe illumination that is not what is claimed. Moreover, the claim recites “a delta luminosity histogra” . There is not delta luminosity mentioned in the written description.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2008/0193119) in view of Tsunoda (US 2016/0277656) and in further view of Das et al. (US 2010/0092036).

Regarding claim 1, Miyazaki discloses a method comprising: 
at a device with one or more processors (102), non-transitory memory, an image sensor (103), and an illumination component (flash unit 111) (see Fig. 1 and par. [0037]-[0047]): 
obtaining, by the image sensor, a first image (IM1 or IM4 in Fig. 7) of a scene while the illumination component is set to an inactive state (see Fig. 7 and par. [0075]-[0077], wherein the first image IM1 in the scenario of 701 or IM4 in the scenario of 702 is obtained without using flash); 
obtaining, by the image sensor, a second image (IM2 or IM5) of the scene while the illumination component is set to a pre-flash state (Fig. 7 and par. [0075]-[0077], wherein the second image IM2 in the scenario of 701 or IM5 in the scenario of 702 is obtained using pre-flash illumination); 
generating a foreground estimation (i.e., face estimation) of the scene based on intensity (i.e., darkness and/or brightness; Fig. 7 and par. [0075]-[0077].  Please note the darkness/brightness of the face from IM1 to IM2);
determining one or more illumination control parameters for the illumination component for a third image (IM3 or IM6) of the scene that satisfy a foreground-background balance criterion based on the foreground estimation in order to discriminate foreground data (i.e., face image data) from background data (i.e., background windows, etc.) within the scene (Fig. 7 and par. [0075]-[0077], wherein the balance between the background and foreground in the first and second images is analyzed to determine exposure and illumination for a third image so that the foreground (face) is sufficiently illuminated for a final capture); and 
obtaining, by the image sensor, the third image (IM3 or IM6) of the scene while the illumination component is set to an active state (main flash is on) in accordance with the one or more illumination control parameters (see Fig. 7 and par. [0074]-[0077] in which the illumination control parameters for the main flash are determined based on the first and second images after the pre-flash, and the third image IM3 or IM6 is then captured in accordance with the determined illumination control parameters). 
	Although Miyazaki mentions about the brightness of detected face in Fig. 7 and paragraphs [0075]-[0077], Miyazaki is silent regarding the foreground estimation is based on relative brightness differences of pixels of the first image and pixels of the second image. 
	However, as taught by Tsunoda, a foreground subject estimation of the scene is performed based on brightness differences of pixels of a first captured image (without flash) and pixels of a second captured image (with flash) so as to effectively and accurately estimate the foreground subject from a background (see Tsunoda, Figs. 6A-6C and par. [0078]-[0079]).
 	Therefore, it would have been obvious to one of ordinary skill in the art to configure the apparatus and method of Miyazaki to estimate a foreground subject by incorporating the teaching of Tsunoda as discussed above to provide accuracy in foreground subject estimation against a background.  
Miyazaki and Tsunoda do not explicitly teach generating a delta luminosity histogram based on the foreground estimation; a third image of the scene that satisfy a foreground-background balance criterion based on the delta luminosity histogram.
However, Das further teaches delta luminosity histogram (delta intensity histogram) is generated based on foreground object estimation from two different images (see Das, Fig. 8, step 504c and par. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the device in Miyazaki and Tsunoda to include the teaching of Das for generating the delta histogram to further improve foreground target detection. 

	Regarding claim 2, the combined teaching of Miyazaki and Tsunoda in view of Das clearly discloses that the one or more illumination control parameters set a flash period of the illumination component for the third image relative to a predefined exposure period of the third image (see Miyazaki, Fig. 7 for the flash period in the timeline corresponding to an exposure period which is predefined as disclosed in par. [0044]-[0045], [0075] & [0077].  It is also noted that the flash period and the exposure period are inherently relative to each other or substantially overlapped, at least in part, in order for the image capture to function as disclosed therein.  Otherwise, the flash is useless).

	Regarding claim 3, further seen in the combination of Miyazaki and Tsunoda in view of Das is determining one or more image parameters for the image sensor for the third image (IM3 or IM6) based on the foreground estimation in order to discriminate the foreground data (face image data) from the background data (i.e., background windows as shown in Fig. 7 of Miyazaki) within the scene, wherein one of the one or more image parameters sets an exposure period for the third image (Miyazaki, par. [0044]), and wherein the one or more illumination control parameters set a flash period of the illumination component for the third image relative to the exposure period of the third image (Miyazaki, Fig. 7 and par. [0074]-[0077] and also note the Examiner’s comments in claims 1 and 2 for the exposure period and flash period to be relatively overlapped by inherency).

	Regarding claim 4, it is also seen in the combined teaching of Miyazaki, Tsunoda and Das that the one or more illumination control parameters correspond to one of a flash timing parameter relative to an exposure of the third image, a flash duration parameter, a flash intensity parameter, a flash color temperature parameter, or a flash directionality parameter (see Fig. 7 and par. [0044]-[0045], [0075], [0077].  Please note that at least the first listed three parameters are determined.  The last two parameters are optional due to “one of” limitation and are therefore not necessarily considered at this time).  
Regarding claim 5, it is also seen in the combined teaching of Miyazaki, Tsunoda and Das that determining the one or more illumination control parameters for the illumination component for the third image includes: determining the one or more illumination control parameters for the illumination component for the third image such that the third image satisfies an illumination criterion (see Miyazaki, par. [0077]-0078] in which the main flash control parameter is determined to provide a correct luminance on the foreground face of the third image), wherein the third image satisfies the illumination criterion when a luminosity histogram of the third image indicates greater illuminance distribution compared to the delta luminosity histogram (please note claim 6 for the use of histogram in combination with paragraph [0077]-[0078] of Miyazaki that the third image (final image) is obtained at the optimal illumination from the main flash.  Thus, the luminance distribution of the third image must greater compared to delta (difference) luminosity histogram by inherency due to the fact that the third image has a much better exposure with optimal illumination).
Regarding claim 6, Miyazaki does not teach that generating the foreground estimation includes normalizing the first image and the second image based on camera settings.
As taught by Das, a foreground target estimation is performed including at least in part of normalizing and aligning two different images (108a and 108b) so as to accurately detect the target in the foreground regardless of scene changes (see Das, Figs. 4 & 5 and par. [0034] and claim 6). 
Therefore, it would have been obvious to one of ordinary skill in the art to configure the device in Miyazaki to include normalizing the first image and the second image based on camera settings so that the foreground estimation would be improved regardless of scene changes.

Regarding claim 7, the combined teaching of Miyazaki, Tsunoda and Das as discussed above also discloses that the foreground estimation includes aligning the first and second images (see Das, par. [0034] and the analysis of claim 8 above for both normalizing and aligning processes of the first and second images). 
 	Regarding claim 9, the combined teaching of Miyazaki and Tsunoda in view of Das further discloses that the foreground estimation includes blurring the first and second images according to a predefined blurring criteria (see Tsunoda, par. [0013], [0031], [0080]).

 	Regarding claim 10, it is further seen in the combination of Miyazaki and Tsunoda in view of Das that generating the foreground estimation of the scene includes generating the foreground estimation of the scene based at least in part on a selected focus area and the comparison of the second image and the first image (see Miyazaki, par. [0044], [0076]-[0078] & Fig. 7, wherein the face is selected as focus area for foreground estimation and tracking as the person moves. Also see Tsunoda, Figs. 6A-6C and par. [0079] and note the analysis of claim 1). 	

 Regarding claim 11: it is further seen in the combination of Miyazaki and Tsunoda in view of Das determining the one or more illumination control parameters for the third image of the scene that satisfy a foreground-background balance criterion based on the delta luminosity histogram includes determining the one or more illumination control parameters based on pixels within a portion of the delta luminosity histogram (see Das, Fig. 8, step 504c and par. [0038]).
 
Regarding claim 12: it is further seen in the combination of Miyazaki and Tsunoda in view of Das determining the one or more illumination control parameters based on pixels within the portion of the delta luminosity histogram includes: determining a luminance gain value based on pixels within the portion of the delta luminosity histogram; and determining the one or more illumination control parameters based on the luminance gain value (see Das, Fig. 8, step 504c and par. [0038]).

 	Regarding claims 13 & 20, the subject matter of these claims are also met by the analysis of claim 1.  Please note Fig. 1 and par. [0037]-[0048] in Miyazaki for all components of an electronic device (a digital camera) in which one or more programs represented by the flowcharts shown in Figs. 2-6 is/are stored and executed by the processor by inherency.  

	Regarding claims 14-19, the subject matter of this claim is also met by the discussion in claims above.
 	Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Note that the 112 rejection has to be overcome first).
 


NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697